Citation Nr: 0727818	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  02-13 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1972 to March 
1976.  He died in March 2001.  The appellant is his surviving 
spouse.

Procedural history

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(the RO) which denied the appellant's claim of entitlement to 
DIC under 38 U.S.C. § 1318..

The claim was previously before the Board in July 2003 and 
again in November 2004.  However, at that time, claims under 
38 U.S.C. § 1318 were stayed pursuant to an order by the 
United States Court of Appeals for the Federal Circuit.  No 
action was therefore taken by the Board.  The stay was 
recently lifted by the Federal Circuit.  See National 
Organization of Veterans' Advocates, Inc. vs. Secretary of 
Veterans Affairs,  476 F.3d 872 (Fed. Cir. 2007).  The claims 
folder has been returned to the Board for adjudication of the 
DIC claim.

Issues not on appeal

In a decision dated November 29, 2004, the Board denied the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death under 38 U.S.C. § 1151 and 
entitlement to DIC under 38 U.S.C. § 1151.  Those issues have 
been finally resolved and will be discussed no further 
herein.  See 38 C.F.R. § 20.1100 (2006).



FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was 
established for post-operative tonsillectomy and retained 
foreign body in the right forearm, which were both rated as 
noncompensable from September 24, 1996.

2.  The veteran died in March 2001 from recurrent head and 
neck cancer.

3.  The veteran was not in receipt of, or entitled to 
receive, compensation for any service-connected disability 
that was rated totally disabling for a period of at least 
five years from the date of his discharge from active 
service.

4.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for any service-
connected disability that was rated totally disabling for a 
period of 10 years immediately preceding his death.


CONCLUSION OF LAW

The requirements for entitlement to DIC under 38 U.S.C.A. § 
1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks DIC under the provisions of 38 U.S.C. 
§ 1318.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision as to the issue on appeal.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

In the present case, VA satisfied its duty to notify by means 
of December 2003 and March 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant that informed 
the appellant of what evidence was required to substantiate 
the claim,  and the respective responsibility of VA and 
herself in obtaining evidence.  The appellant was requested 
that she submit any evidence in her possession pertaining to 
the claim.  This complies with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b)(1) because the 
letters informed the appellant that she could submit or 
identify evidence other than what was specifically requested 
by VA.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and VA treatment 
records.  Additionally, the claims file contains the 
appellant's statements in support of her claim.  The Board 
has carefully reviewed such statements and concludes that she 
has not identified further evidence not already of record.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

As will be discussed below, the outcome of this case is 
dictated by the law and regulation.  No amount of additional 
evidentiary development could change the pertinent record.  
The provisions of the VCAA have no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts are dispositive in a matter.  See Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002). 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The appellant, who has been represented by a service 
organization, has been accorded the opportunity to present 
evidence and argument in support of her claim.  In her August 
2002 substantive appeal, she declined the option of a 
personal hearing.

Relevant law and regulations

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  See 38 U.S.C. § 1310 
(West 2002).  As was noted in the Introduction, the 
appellant's claim under 38 U.S.C. § 1310 was denied by the 
Board in November 2004. 

If, as here, the veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to DIC benefits.  Under 38 U.S.C. § 1318 (West 2002), DIC 
benefits are payable to the surviving spouse of a deceased 
veteran in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who either was in receipt of, or 
entitled to receive, compensation at the time of death for 
service-connected disabilities rated totally disabling.  The 
service- connected disability(ies) must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death, or continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service.   See 38 C.F.R. § 3.22 (2006).

In January 2000, prior to the veteran's death, VA amended 38 
C.F.R. 
§ 3.22, the implementing regulation for 38 U.S.C. § 1318, to 
restrict the award of DIC benefits to cases where the 
veteran, during his or her lifetime, had established a right 
to receive total service-connected disability compensation 
for the period of time required by 38 U.S.C. § 1318, or would 
have established such right but for clear and unmistakable 
error (CUE) in the adjudication of a claim or claims.  
See 65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, as 
amended, specifically prohibited "hypothetical entitlement" 
as an additional basis for establishing eligibility.

The subsequent legal history of 38 C.F.R. § 3.22 is rather 
complex.  In brief, in August 2001, VA temporarily suspended 
the adjudication of claims for DIC benefits under the 
provisions of 38 U.S.C. § 1318 where a veteran was not rated 
totally disabled for a continuous period of at least ten 
years prior to death, in response to the decision of the 
United States Court of Appeals for the Federal Circuit in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
[NOVA I], as such cases might involve "hypothetical 
entitlement."  The stay was to remain in effect pending 
completion of VA rulemaking specified by the Federal Circuit.

Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) [NOVA II].  In NOVA II, the 
Federal Circuit revised the stay order imposed in NOVA I, 
directing VA to process all DIC claims, including 
"hypothetical entitlement" claims. Crucially, in NOVA II the 
Federal Circuit held that VA could properly construe the 
"entitle to receive" language of 
38 U.S.C. § 1318 to bar the filing of new claims, i.e., 
"hypothetical entitlement" claims, in which no claim was 
filed during the veteran's lifetime or where a claim had been 
denied and was not subject to reopening.  

Recently, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 476 F.3d 872 (Fed. 
Cir. 2007) (NOVA III), the Federal Circuit concluded that 
VA's interpretation of section 1318 [as allowing compensation 
only in circumstances where the grounds for reopening a 
veteran's claim would provide retroactive relief] is 
reasonable.  Consequently, the Federal Circuit affirmed the 
regulation, 38 C.F.R. § 3.22, and lifted the stay imposed on 
the processing of claims under section 1318.

The revised regulation interprets "entitled to receive" to 
include situations where, during the veteran's lifetime, the 
claim could have been reopened based on CUE, and also where 
reopening could have occurred based on new evidence 
"consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA."  See 38 C.F.R. § 3.22(b) (2006), 70 Fed. 
Reg. 72,211 (Dec. 2, 2005).

Analysis

The pertinent facts are uncontroverted.  The veteran was 
discharged from military service in March 1976.  In November 
1996, the RO awarded service connection for post-operative 
tonsillectomy and a retained foreign body in the right 
forearm.  
Each disability was assigned a noncompensable (zero percent) 
evaluation, effective September 24, 1996.  These evaluations 
remained unchanged throughout the veteran's lifetime.  There 
is no evidence that he was ever in receipt of a total 
disability rating for such disabilities.  The veteran's claim 
for head and neck cancer was denied in RO decision dated 
November 1996 and June 1999.  The veteran died in March 2001 
of head and neck cancer.

It is clear that the veteran was not rated as being totally 
disabled for service-connected disability for 10 years prior 
to his death, or continuously since discharge from service 
and for at least 5 years immediately preceding death (he has 
been out of military service for approximately 25 years when 
he died).  Indeed, his service-connected disabilities were 
never rated as even being compensably disabling.  

The appellant has contended that she is entitled to DIC under 
38 U.S.C. § 1318 based on her submission of new and material 
evidence to reopen a previously final VA decision which 
denied service connection for exposure to asbestos and 
undifferentiated carcinoma of the left cervical node and 
squamous cell carcinoma.  
[As noted above, the veteran's claims for service connection 
were denied by the RO in November 1996 and in June 1999.]  

However, the submission of new and material evidence, in and 
of itself, is not sufficient to allow for the award of DIC 
under 38 C.F.R. § 3.22(b).  VA regulations now interpret 
"entitled to receive" to include situations where there is 
additional evidence, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previousy considered by VA, which provide a basis 
for reopening the claim and awarding a retroactive total 
rating.  See 38 C.F.R. § 3.22(b)(2).  [As was noted above, 
this regulation was upheld by the Federal Circuit in (NOVA 
III)].  Here, the veteran's complete service medical records 
were previously of record since 1994 and were considered by 
the RO in its 1996 and 1999 decisions.  The veteran's service 
personnel records were added to the record on June 1, 1999, 
prior to the June 25, 1999 rating decision which denied the 
veteran's claims; these records contain no information 
pertinent to his service connection claims in any event.      

In short, to the extent that the appellant is contending that 
her claim may be reopened and DIC granted under 38 C.F.R. 
§ 3.22(b)(2), her contention is unfounded.

No other situation for allowing DIC has been demonstrated.  
The appellant has not suggested that any final rating 
decision pertaining to the veteran was the product of clear 
and unmistakable error (CUE).   See 38 C.F.R. § 3.22(b)(1).  
Nor do any of the circumstances in 38 C.F.R. § 3.22(b)(3), 
all of which involve veterans who were rated totally 
disabling during their lifetimes, apply.  As was noted by the 
Board above, the veteran was not rated as being compensably 
disabled, much less totally disabled.  

To the extent that the appellant may argue that a 100 percent 
disability rating should have been awarded for at least 10 
years prior to the veteran's death, such argument is 
tantamount to a "hypothetical claim" for entitlement, which 
as discussed in the law and regulations section above is now 
excluded from consideration. 

In short, none of the exceptions contained in the law apply 
to this case.  
The veteran, who died approximately 25 years after his 
discharge from service (rendering inapplicable the five-year 
provision), had no service-connected disability rated as 
totally disabling for at least 10 years prior to his death.  
As the law is dispositive of the appellant's claim for DIC 
benefits under 38 U.S.C. § 1318, the claim must denied for 
lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Entitlement to Dependency and Indemnity Compensation pursuant 
to 38 U.S.C.A. § 1318 is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


